Opinion by
Rich, P. J.,
Jury trial having been duly waived in the manner prescribed by the Municipal Court Act of 1913, this case was tried by the court without a jury, and resulted in a finding and judgment thereon in favor of the plaintiff.
One of the matters complained of on this appeal is the refusal of the defendants application for a new trial. The petition therefor was based largely on allegations of fact outside the record, as printed in the appellants paper book, and was met by a responsive answer in which many of these allegations were denied or satisfactorily explained. They relate to the transfer of the case for trial from one court room to another without notice, it is claimed, to the defendants, resulting in a trial in their absence. The facts being in dispute, and no depositions having been taken, it is to be presumed on this appeal that the court correctly decided that there had been no such irregularity as justified the defendants in absenting themselves from the trial and demanding a new trial.
The third and fourth assignments relate to the denial of the defendants motions for judgment in their favor upon the whole record and for a judgment in their favor n. o. v. Clearly neither of these motions could be sustained under the Act of 1905 because they were not based on a written point presented at the trial requesting binding instructions. Nor are the defendants in position to demand a review of the action of the court under that act because they have not printed the evidence. But it is claimed, in effect, that no matter what *486the evidence was, recovery by the defendant, was conclusively barred by the record'. This contention is based on the plaintiff’s omission to file a reply to the paragraph of the defendants answer entitled “new matter,” and the rule of court, that all new matter averred by the defendant and not denied by the plaintiff, or of which he does not declare himself ignorant and demand proof, shall be deemed to be admitted. This contention is not sustained. The so-called new matter was an allegation of eviction which suspended rent: but this was a mere conclusion of law which was based not on facts concerning which the plaintiff’s statement of claim was silent, but on a virtual traverse of the facts which the plaintiff had alleged. Notwithstanding the plaintiff’s failure to reply to the defendants legal conclusion that there was an eviction, the former had a right to prove the facts alleged in his declaration and if he did prove them then there was no eviction which barred recovery of the rent sued for. As counsel for the plaintiff well says, the defendants answer simply put at issue questions of facts which would be disposed of at the trial and could with no propriety be considered new matter within the meaning of the rule of court.
As the case is presented here, the assignments of error are without merit either substantial or technical.
The assignments of error are overruled and the judgment is affirmed.
The opinion in the above mentioned case was written by Judge Bice, to whom the case was duly assigned for that purpose during his term of office, and is now adopted as the opinion of the court.
By the Court.